      Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 1 of 34 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CARCHARADON, LLC, an Illinois                 )
limited liability company, and                )
DAVID SWEIG, an individual,                   )
                                              )
                       Plaintiffs,            )       Case No. No. 21-cv-2890
                                              )
               v.                             )       Hon. ________
                                              )
ASCEND ROBOTICS, LLC,                         )       Hon. Magistrate Judge ___________
a Delaware limited liability company,         )
                                              )
                       Defendant.             )

                             COMPLAINT AND JURY DEMAND

       Plaintiffs, Carcharadon, LLC and David Sweig (“Sweig”), by and through their attorneys,

for their Complaint against Defendant, Ascend Robotics, LLC, allege as follows:

                                        INTRODUCTION

       1.      In reliance on false representations and bad faith promises that Ascend Robotics

LLC (“Ascend Robotics”), through its controlling member, David Askey (“Askey”), made to him,

Sweig devoted nearly two years of his life – using his considerable business and financial expertise,

and his network of stellar business and professional relationships – to build a major new business,

an entity formed by Askey, Aryze, LLC (“Aryze”). Sweig did so after having been sought out and

solicited by Askey and by Ascend Robotics

       2.      After Sweig’s efforts - through his solely owned company, Carcharadon, LLC

(“Carcharadon” and, together with Sweig, “Plaintiffs”) - had positioned the new business for great

success, Ascend Robotics revealed its participation in an unlawful scheme with Askey, its

controlling member, to seize the immense business opportunity for itself, Askey and that of Ascend
      Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 2 of 34 PageID #:2




Build LLC (“Ascend Build”). On information and belief, Askey formed Ascend Build to capitalize

on the fruits of Carcharadon’s efforts through Sweig.

       3.      Ascend Robotics unlawfully deprived Sweig and Carcharadon of the benefits of the

new business they had brought to the cusp of success. Ascend Robotics has inflicted damages on

Sweig and Carcharadon in excess of $40 million.

                        THE PARTIES, JURISDICTION AND VENUE

       4.      Sweig is a resident of Deerfield, Illinois. He has had a successful career spanning

nearly 30 years as a management consultant, investment banker, and entrepreneur. He has worked

for, and been a partner in, prestigious firms, including Bain & Company where he co-led a practice

area providing management consulting services to companies facing transformational change,

Piper Jaffray providing investment banking services, and Ernst & Young in a corporate finance

advisory and strategy unit. Sweig’s core competencies include advising businesses to improve

their operations, to reduce costs, to increase revenue and to increase profitability. He also has

advised companies concerning mergers and acquisitions, financial restructurings and capital

management strategies. He has worked with companies across the globe and at every stage of

business life-cycles from start-ups to companies with in excess of $75 billion in annual revenue.

       5.      Sweig has also been involved in leading, structuring and providing other valuable

assistance to several start-up ventures where he served as CEO and COO.

       6.      Carcharadon is an Illinois limited liability company with its principal place of

business in Deerfield, Illinois. Sweig formed Carcharadon in 2013 and is its sole member. Sweig

typically works through Carcharadon to provide a broad range of services to assist businesses and

investors, as he did in the matters discussed in this Complaint.




                                                 2
       Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 3 of 34 PageID #:3




        7.       Ascend Robotics is a Delaware limited liability company with its principal place of

business in Cambridge, Massachusetts. According to its corporate filings with the State of

Delaware, Askey formed Ascend Robotics in 2017. On information and belief, at all relevant times

Ascend Robotics has been substantially or wholly owned by Askey and has been and remains

controlled by him. Askey is a resident of Massachusetts. On information and belief, any and all

other members of Ascend Robotics are residents of Massachusetts; none of them is a resident of

Illinois.

        8.       Ascend Robotics is a robotics business that provides services and products to

various industries based primarily on technology that it develops. Ascend Robotics owns the rights

to and has developed intellectual property that is the foundation of the various businesses it owns.

Ascend Robotics claims it has successfully used a model in which it owns and develops

technologies and then licenses them to affiliated service companies to execute commercially in

particular industries.

        9.       Ascend Robotics conducts business within this District and is subject to the

jurisdiction of this Court.

        10.      Venue is proper in this Court because, among other reasons, a substantial part of

the events and misconduct giving rise to Plaintiffs’ claims occurred in this District.

                                   FACTUAL ALLEGATIONS

            Ascend Robotics’ Representations that Induced Sweig to Join the Venture

        11.      Sweig was introduced to Askey and Ascend Robotics in 2017. At the same time,

Sweig was introduced to Robert Cohanim (“Cohanim”), an Illinois resident who operates a

business here and was one of Aryze’s owners. Through Askey, Ascend Robotics and Cohanim

represented to Sweig that Ascend Robotics had been developing a robotics technology capable of

disrupting the global commercial construction trades, focused initially on the commercial painting

                                                  3
      Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 4 of 34 PageID #:4




industry. The robotics technology would dramatically slash labor costs by substituting highly

efficient robots for human labor.

       12.     According to Askey, individually and on Ascend Robotics’ behalf, while Ascend

Robotics was able to complete the robotics development, it needed Sweig’s business, finance, and

management expertise to build a new successful business based on the technology.

       13.     This transformative new business with vast potential would work in “partnership”

with Ascend Robotics, a company that Askey represented he had formed within the past several

years. This “partnership” was essential to the successful development of the new business because

Ascend Robotics’ technology was to become the basis of the new business’s capabilities.

       14.     Askey, on Ascend Robotics’ behalf, represented that Ascend Robotics was a

recognized leader in robotics development.

       15.     Askey, on Ascend Robotics’ behalf, assured Sweig that Ascend Robotics was well

capitalized, well-known and respected in the early-stage venture capital financing community and

had access to capital sponsors to fund the commercial development.

       16.     Askey, on Ascend Robotics’ behalf, represented that Ascend Robotics would

contribute its technology, and the future technology that Ascend Robotics would develop, to the

new entity, which became Aryze, for exclusive “field of use” purposes in the commercial

construction marketplaces.

       17.     Sweig and Askey repeatedly discussed Askey’s desire to attract investors into an

entity outside of Ascend Robotics. Given that fact, Sweig informed Askey that Ascend Robotics’

intellectual property and technology would need to be freely available to the new entity in an arms-

length, perpetual royalty-free license agreement to attract investors to invest in the new entity. See

infra at ¶¶ 30-31. Askey, on Ascend Robotics’ behalf, agreed to provide this form of license



                                                  4
      Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 5 of 34 PageID #:5




agreement to Aryze as a pivotal element in inducing Sweig and Carcharadon to build the new

business.

       18.     Cohanim, Askey and Ascend Robotics – through Askey – invited Sweig, through

Carcharadon, to join them in the development of the new business as a consultant pursuant to a

written agreement to be created.

       19.     Ascend Robotics – through Askey – knew that Sweig’s business and financial

experience was essential to create and develop the new business. Neither Cohanim, Askey nor

Ascend Robotics possessed Sweig’s experience, relationships or skill set.

       20.     Askey, individually and on Ascend Robotics’ behalf, informed Sweig that the new

venture’s robot prototype would be ready for testing by August of 2018.

       21.     Askey, individually and on Ascend Robotics’ behalf, and Cohanim represented to

Sweig that they would devote reasonable time to the new entity’s development.

       22.     Askey, individually and on Ascend Robotics’ behalf, and Cohanim told Sweig that

they wanted and needed Sweig to be a significant part of the new venture – which Askey formed

shortly thereafter as Aryze.

       23.     Initially, Askey, Ascend Robotics – through Askey – and Cohanim anticipated that

Sweig, through Carcharadon, would provide assistance in developing a business plan by analyzing

business and financial issues and preparing the business and financial plans for the company,

bringing investment into the company, and helping to attract a strong executive team.

       24.     Sweig’s responsibilities, through Carcharadon, expanded substantially as his

involvement in the new venture developed.

    Sweig Enters into the Agreements in Reliance on Ascend Robotics’ Representations

       25.     In reliance on the representations described in paragraphs 11 through 24 above,

Sweig, on Carcharadon’ behalf, executed two written agreements with Aryze, Cohanim and
                                               5
      Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 6 of 34 PageID #:6




Askey, one in December of 2017 (“the December 2017 Agreement”) and another in June of 2018

(“the June 2018 Agreement”), pursuant to which Carcharadon provided a broad range of services

with the goal of commercializing Ascend Robotics’ technology (collectively, “the Agreements”).

Exhibit 1: December 2017 Agreement; Exhibit 2: June 2018 Agreement. The signatory parties to

the December 2017 Agreement were Carcharadon, Askey, Cohanim and Phoenix Construction,

LLC (“Phoenix”) – Aryze’s predecessor-in-interest which was never formed. Shortly after the

execution of the December 2017 Agreement, Aryze assumed all of Phoenix’s obligations and

rights under that Agreement.

       26.     While Ascend Robotics was not formally a party to either of the Agreements, the

purpose of the Agreements was to commercialize “various robotics applications” that Ascend

Robotics owned.

       27.     Based on Askey’s representations, individually and on Ascend Robotics’ behalf,

that the technology would be operational by August of 2018, Sweig knew that timing was critical

to Aryze’s development. Accordingly, Sweig proceeded to discharge his responsibilities

immediately after executing the December 2017 Agreement.

       28.     Sweig worked diligently on Aryze’s behalf for nearly two years until his wrongful

termination, discussed infra, in September of 2019 when his efforts had all but assured Aryze’s

success.

       29.     As partial consideration for the wide range of services they provided under the

Agreements, Carcharadon or Sweig received a significant minority equity interest in Aryze along

with voting rights. Ascend Robotics, as consideration for granting the exclusive, perpetual royalty-

free IP license agreement discussed infra, also became an equity voting member of Aryze.




                                                 6
      Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 7 of 34 PageID #:7




Collectively, through their ownership interests, Askey and Ascend Robotics – through Askey –

had voting control of Aryze.

                                   The IP License Agreement

       30.     In early 2018, Aryze and Ascend Robotics agreed that the best way to develop

Aryze’s business was to structure the relationship between Ascend Robotics and Aryze concerning

Ascend Robotics’ applicable intellectual property/technology through what they referred to as a

“spin out” from Ascend Robotics. By “spin out,” the parties meant that Ascend Robotics’ existing

intellectual property and technology, and that which would be developed, including applicable

trademarks (“the Ascend IP”), would be “spun out” into Aryze to be utilized freely by Aryze.

Aryze, in turn, would be a separate, independent entity from Ascend Robotics. The parties

understood and agreed that the IP License Agreement needed to be commercially reasonable and

arms-length and therefore provide Aryze with unfettered access to the Ascend IP. The IP License

Agreement was crucial for Aryze to attract potential investors.

       31.     To that end, in early 2018 Ascend Robotics agreed that it would provide Aryze with

an exclusive, perpetual, royalty-free IP license enabling Aryze to use all current and future Ascend

IP in the field of use and related fields of use, i.e., the commercial painting industry and related

markets (“the IP License Agreement”).

       32.     From early 2018 until late August of 2019, Ascend Robotics – through Askey –

repeatedly confirmed the terms of the IP License Agreement to Sweig and Carcharadon. Askey,

on Ascend Robotics’ behalf, represented and promised that Ascend Robotics would execute a

formal IP License Agreement containing the same material terms described above.

       33.     For example, in July of 2018, Askey and Ascend Robotics – through Askey –

presented Sweig, through Carcharadon, with a draft IP License Agreement dated July 6, 2018,

prepared by Ascend Robotics’ attorneys. The draft provided that “[l]icensor [Ascend Robotics]
                                                 7
      Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 8 of 34 PageID #:8




hereby grants to Licensee [Aryze] a sole and exclusive perpetual, irrevocable, fully paid-up,

royalty free license…” Exhibit 3: July 2018 Draft License Agreement, p. 2.

          34.   Subsequent drafts that Askey and Ascend Robotics – through Askey – presented to

Sweig, through Carcharadon, mirrored prior drafts of the IP License Agreement. See, e.g., Exhibit

4: June 20, 2019 Draft IP License Agreement, at § 2.1 (“[Ascend Robotics] hereby grants to

[Aryze] a sole and exclusive, perpetual, irrevocable, fully paid-up, royalty-free license, with the

right to sublicense in multiple tiers, to make, have made, distribute, use, offer to sell, and import

Licensed Products and to practice the Licensed Patents set forth below, solely and exclusively in

the Aryze Businesses, throughout the world.”). Ascend Robotics’ attorneys also prepared those

drafts.

          35.   Ascend Robotics – through Askey – also enthusiastically approved numerous

confidential investor memoranda (“CIMs”) and other written materials that Carcharadon, through

Sweig, prepared for potential Aryze investors, often with Askey’s input. Those CIMs, other

investor and commercially oriented materials touted the IP License Agreement.

          36.   For example, by August of 2018, Carcharadon, through Sweig, on Aryze’s behalf,

had completed a 74-page CIM for “Fall 2018.” Exhibit 5: Fall 2018 CIM (relevant excerpts).

          37.   The Fall 2018 CIM was consistent with material representations and promises that

Ascend Robotics – through Askey – had made to Carcharadon through Sweig concerning the IP

License Agreement, especially concerning the independence of Aryze vis-à-vis Ascend Robotics.

          38.   For example, the Fall 2018 CIM provided that “[r]esearch, Development and IP

protection will be done by our partner Ascend [Robotics] in order to reduce complexity and avoid

duplication of effort. Aryze has negotiated an exclusive, perpetual and royalty free agreement for

the use of the technology in both core and adjacent markets.” Id. at p. 33 (emphasis added).


                                                 8
      Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 9 of 34 PageID #:9




       39.     Askey, individually and on Aryze and Ascend Robotics’ behalf, told Sweig that the

“CIM looks great.” Exhibit 6: August 3, 2018 Email from Askey to Sweig.

       40.     In addition, by August of 2018, Carcharadon through Sweig, with Ascend

Robotics’ input and approval through Askey, had prepared an 18 page “Aryze Management

Presentation.” Exhibit 7: Aryze Management Presentation. The Aryze Management Presentation

again confirmed that “Aryze has an exclusive, perpetual and royalty free agreement to utilize the

portfolio of Ascend’s technologies in connection with all Aryze solutions.” Id.

       41.     By May of 2019, Carcharadon, through Sweig, with Ascend Robotics’ input and

approval through Askey, prepared an updated CIM for “Summer 2019.” Exhibit 8: Excerpts from

Summer 2019 CIM.

       42.     The Summer 2019 CIM repeated that Aryze has a “[p]erpetual, royalty-free license

and exclusive rights to technologies in construction and adjacent markets that ‘follow’ the

Company.” Id. at p. 11.

       43.     The Summer 2019 CIM also repeated that “Aryze has negotiated an exclusive,

perpetual and royalty free agreement for the use of the technology in both core and adjacent

markets.” Id. at p. 33 (emphasis added).

       44.     Potential investors and commercial partners commented enthusiastically about the

CIMs and other Aryze investor materials and expressed interest in investing in Aryze.

       45.     Sweig had every reason to believe Aryze would be a success, and that Askey and

Ascend Robotics would satisfy their agreed obligations, promises and representations concerning

the IP License Agreement.

       46.     In reliance on, among other things, the representations that Ascend Robotics made

to him, including its representations concerning the IP License Agreement, in May of 2018 Sweig



                                                9
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 10 of 34 PageID #:10




terminated two lucrative Carcharadon consulting agreements, one with Lego Systems and another

with Alcentra Capital Corporation.

       47.     In total, these two consulting agreements paid Carcharadon between $65,000 and

$75,000 monthly. Sweig terminated these Carcharadon consulting agreements because doing so

was necessary to enable him to meet his increasing responsibilities to Aryze.

       48.     Ascend Robotics – through Askey – knew that Sweig terminated these valuable

consulting agreements in reliance on, among other things, the representations made by Ascend

Robotics, including its representations concerning the IP License Agreement. Sweig also stopped

soliciting new assignments on Carcharadon’s behalf because Askey, individually and on Ascend

Robotics’ behalf, indicated that Sweig was going to have a senior leadership position at Aryze in

addition to his seat on Aryze’s Board of Directors.

       49.     Between October 2018 and February 2019, for the same reasons, Sweig decided

not to pursue two partnership opportunities presented to him by acclaimed global consulting firms,

A.T. Kearney and Alvarez & Marsal; the partners at each of those firms earn at least approximately

$1 million – $2.5 million annually.

                Sweig’s Great Efforts Put Aryze on the Cusp of Great Success

       50.     Through his extensive relationships network, Sweig worked tirelessly on Aryze’s

behalf to create concrete interest from potential investors and customers.

       51.     These potential investors and customers included prominent venture capital

companies and construction companies, as well as individuals. Among them were highly

recognized builders such as Gilbane, Hines, ClayCo Construction and Sterling Bay,

owners/operators such as Blackstone, Brookfield, Waterton, Le Frak, CBRE, JLL, BH

Management, and other construction industry participants such as Ozinga Concrete, United

Rentals and Stanley/Black & Decker.
                                                10
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 11 of 34 PageID #:11




       52.     In April of 2019, based solely on his efforts, Sweig initiated serious discussions

with Saint-Gobain about investing in Aryze.

       53.     Saint-Gobain is a world renowned, global building products and materials company

and one of the world’s leading firms in the construction and related industries, with more than $40

billion in annual revenues. Sweig understood that Saint-Gobain would be an ideal strategic

investor for Aryze.

       54.     Sweig and Askey met with high-level executives from Saint-Gobain on April 25,

2019. The meeting went very well. During that meeting, Askey unequivocally represented the

material terms of the IP License Agreement to Saint-Gobain executives – they were entirely

consistent with the representations and promises that Askey, on Ascend Robotics’ behalf, had

made to Sweig and Carcharadon since early 2018.

       55.     During that same period, solely due to his networking efforts, Sweig, on Aryze’s

behalf, began to develop important relationships with representatives of WeWork Companies, Inc.

(“WeWork”). The IP License Agreement was crucial to WeWork’s interest in developing a

strategic relationship with Aryze.

       56.     WeWork was one of the largest landlords in the world with control of over one

billion square feet of office space. WeWork was the largest landlord in the New York area, where

it controlled in excess of five million square feet of commercial property. Thus, WeWork had the

potential to become a substantial initial Aryze customer.

       57.     In late April 2019, Sweig reported to WeWork the outcome of the first preliminary

field trial for the Aryze robot – nine months behind schedule due to Ascend Robotics’ delays.

Those preliminary field tests for Aryze’s robots – using Ascend Robotics’ technology – delivered

successful results.



                                                11
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 12 of 34 PageID #:12




       58.     Through Sweig’s efforts, through Carcharadon, on Aryze’s behalf, WeWork

quickly became interested in forming a collaboration with Aryze that would have established a

valuable commercial relationship and substantial revenue for Aryze based on WeWork’s

commercial projects in the New York area.

       59.     At Askey’s request, Sweig performed work outside the scope of the Agreements

for Ascend Robotics’ benefit. Sweig utilized his professional network and relationships to assist

Ascend Robotics in its efforts to develop applications for other of its products, including cold

storage/material handling, as well as leveraging Ascend Robotics’ artificial intelligence engine in

other platforms. Sweig was never compensated for this additional work that he performed solely

for Ascend Robotics’ benefit at Askey’s request.

       60.     By early May of 2019, Sweig’s on-going efforts with Saint-Gobain had reached the

point where Saint-Gobain was very interested in making an investment. See Exhibit 9: May 9,

2019 Email from Saint-Gobain to Sweig (noting that “[w]e had a great meeting this week in

Malvern with the executive board members and they are interested in moving forward.”)

       61.     Saint-Gobain intended to be the lead, strategic investor in Aryze. As a lead,

strategic investor, Saint-Gobain’s involvement in Aryze would send a powerful message to other

potential investors because of, among other things, Saint-Gobain’s: (a) extensive knowledge of the

industry; (b) deep relationships with customers; and (c) ability to collaborate through its expansive

research and development team, which was based less than thirty miles from Ascend Robotics and

Aryze’s offices in Cambridge, Massachusetts and Salem, Massachusetts, respectively.

Furthermore, because Saint-Gobain was in a related business, it could help produce other

customers for Aryze through its vast network of global relationships.




                                                 12
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 13 of 34 PageID #:13




       62.     Saint-Gobain was not the only strategic investor that Sweig was pursuing through

Carcharadon. Other large, well-known companies, such as ClayCo Construction (design and build

firm with a venture capital division and technology focus), Sterling Bay (a large innovative

builder), Hines Interests, and Navitas Capital (a prominent venture capital firm) also expressed

serious interest in investing in Aryze based on CIMs and other information that Sweig provided to

them – which included the agreed and approved representations and promises concerning the IP

License Agreement.

       63.     In reliance on Askey’s numerous, consistent representations and promises on

Ascend Robotics’ behalf, beginning in early 2018, Sweig reiterated to Saint-Gobain

representatives that the “IP” was “all Ascend [Robotic’s] and would be subject to the perpetual

license agreement.” Exhibit 10: May 21, 2019 Email.

       64.     By late August of 2019, Saint-Gobain had agreed on the provisions of a written

term sheet with Sweig on Aryze’s behalf. Saint-Gobain was eagerly awaiting the fully executed

IP License Agreement, so that it could sign the term sheet, and move towards a closing date for its

investment. Saint-Gobain’s agreement to the term sheet was another significant milestone in

Aryze’s path to success that Sweig led. Saint-Gobain’s agreement to the term sheet further

confirmed Saint-Gobain’s intention to make a substantial investment in Aryze.

       65.     At that same point, Aryze had successfully completed the first of a two-phase pilot

and WeWork was seriously considering creating a binding, strategic relationship as an Aryze

customer.

         Based on Ascend Robotics’ Projections, the Value of Sweig/Carcharadon’s
                   Equity in Aryze Would Have Exceeded $100 Million

       66.     At around that same time, Askey expressly “confirmed” in writing that

Sweig/Carcharadon had a 17.5% equity interest in Aryze. Exhibit 11.


                                                13
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 14 of 34 PageID #:14




       67.     In that same communication, Askey, on Ascend Robotics’ behalf, also noted that

“Aryze will have an exclusive license to the IP in the field of use.” Id. Askey also indicated that

Ascend Robotics had a 21.2% equity interest in Aryze. Id. Askey further indicated that he,

individually, owned a 22.8% equity interest in Aryze. Id.

       68.     Askey, Ascend Robotics and Sweig/Carcharadon were Aryze’s only voting

members.

       69.     Thirty percent of Aryze’s total membership units were unissued units that were

reserved for a future employee pool.

       70.     Collectively, Askey and Ascend Robotics owned well in excess of 50% of Aryze’s

voting interests.

       71.     Thus, Askey and Ascend Robotics – which Askey controlled – controlled Aryze.

Sweig/Carcharadon was the only other voting member.

       72.     In that same communication, Askey, on Ascend Robotics’ behalf, stated that

“Ascend [Robotics’] goal is to support the growth of Aryze such that Ascend [Robotic’s]

investment return, via [a] liquidity event for Ascend, is at least $120 million.” Id.

        73.    Sweig, or Carcharadon’s, equity interest of 17.5% is 85% of Ascend Robotic’s

equity interest of 21.2%. The December 2017 Agreement was amended in December of 2018 to

provide unambiguously that Carcharadon’s ownership interest, or that of Sweig, in Aryze had

“been fully earned and under no circumstances will be subject to any vesting or claw-back

provisions” and that “[n]othing contained herein” precludes Carcharadon, or Sweig, from “earning

or being granted, any additional Ownership Interests.” Exhibit 12. The June 2018 Agreement was

amended twice: first in December of 2018 to extend the term of that Agreement due to delays




                                                 14
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 15 of 34 PageID #:15




caused by Ascend Robotics and a second time in March of 2019 to provide for specific cash

payments to Carcharadon that were unpaid and past due. Exhibit 13.

       74.     Using Ascend Robotics’ projections, expressed through Askey, concerning the

value of the Aryze opportunity and Ascend Robotics’ “goals,” the equity investment of Sweig, or

Carcharadon, would have been worth $102 million had Ascend Robotics provided the support as

it represented in late August 2019, that it had previously agreed and promised to deliver through

the IP License Agreement.

          Ascend Robotics Reveals its Deception, Sabotages the Aryze Opportunity
                 for Carcharadon/Sweig and Seizes the Opportunity for its
                          Own Benefit and that of Ascend Build

       75.     Ascend Robotics’ deception was first revealed in late August of 2019 when Askey

sent Sweig a further draft of an IP License Agreement dated August 27, 2019, which was again

prepared by Ascend Robotics’ attorneys. Exhibit 14. Earlier in August of 2019, Sweig was actively

soliciting law firms to represent Aryze – one of which was the same law firm that represented

Ascend Robotics. Ascend Robotics’ law firm provided information to Sweig which suggested that

it had made revisions to the IP License Agreement. Alarmed by this distressing development,

Sweig immediately contacted Askey and expressed his concern. Askey reassured Sweig that

Ascend Robotics’ law firm was working only on Ascend Robotics “housekeeping” matters. Sweig

accepted Askey’s reassurances.

       76.     However, the August 27, 2019 draft was far from a “housekeeping” matter. It was

completely inconsistent with all prior drafts of the IP License Agreement. Unlike the prior drafts,

it did not provide that Aryze had a perpetual, irrevocable, royalty-free IP license from Ascend

Robotics for all current and future IP in the field of use. Id. It also otherwise drastically changed

the prior drafts by disregarding the parties’ longstanding agreements concerning Aryze’s right to

use Ascend Robotics’ trademarks. Id.
                                                 15
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 16 of 34 PageID #:16




       77.     Over the next three weeks, Sweig learned that Ascend Robotics did not intend to

modify its new approach of making Aryze dependent on Ascend Robotics. Ascend Robotics’ new

position – through Askey – was a 180-degree reversal from the fundamental agreements that

Ascend Robotics and Aryze had reached long before. For nearly two years, Sweig and Carcharadon

relied on representations and promises that Askey, on Ascend Robotics’ behalf, made concerning

the terms of the IP License Agreement that it had negotiated with Aryze. Askey, on Ascend

Robotics’ behalf, repeatedly promised that Ascend Robotics would implement the IP License

Agreement.

       78.     These were the agreements and promises that also became representations to

investors that Askey, on Ascend Robotics’ behalf, had approved enthusiastically in writing and

communicated orally to Sweig, Carcharadon, St. Gobain, We Work and other key constituents.

       79.     Ascend Robotics – through Askey – did not disclose at any time prior to late August

of 2019 that it had requested its lawyers to change the terms of the IP License Agreement. By

doing so, Ascend Robotics – through Askey – reversed the fundamental “spin out” agreement

between Ascend Robotics and Aryze that had been reached in early 2018.

       80.     In early September of 2019, Sweig told Askey that, as Aryze’s CEO and as a

fiduciary, he would not sign the latest IP License Agreement. Nor would he provide it to financing

partners because it was neither commercially reasonable nor arms-length; instead, it was a

complete reversal of the agreement concerning the IP License Agreement that was reached nearly

two years earlier. Askey, on Ascend Robotics’ behalf, frequently re-confirmed the material terms

of the IP License Agreement without wavering in any way.

       81.     Sweig’s deep concerns about this abrupt turnabout were reinforced strongly by

Aryze’s lawyers and its highly qualified advisory board. Sweig, Carcharadon, Aryze’s lawyers and



                                               16
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 17 of 34 PageID #:17




its advisory board agreed that the latest draft IP License Agreement would likely permanently

impair Aryze and render it unfinanceable.

       82.     Shortly thereafter, Sweig sent an email to Ascend Robotics’ attorneys, among

others, repeating his deep distress because Ascend Robotics’ newly proposed IP License

Agreement draft “seem[s] to be incongruous if not completely inconsistent with the business plan

that has been circulated to investors for well over a year … a business plan signed off on by David

[Askey] and Ascend [Robotics] in the first half of 2018…” Exhibit 15: September 10, 2019 Email.

       83.     On September 15, 2019, Askey provided Sweig and Aryze’s counsel with a copy

of a revised draft IP License Agreement dated September 15, 2019. Like all prior drafts, it was

prepared by Ascend Robotics’ attorneys. Exhibit 16: September 15, 2019 Draft License

Agreement.

       84.     That draft departed even more drastically from the understandings and agreements

that the parties had reached long before and the representations and promises that Ascend Robotics

– through Askey – had repeatedly made to Sweig and Carcharadon: the grant of an IP license to

Aryze was not perpetual, irrevocable or even royalty-free.

       85.     Contrary to the parties’ prior agreements and the representations and promises that

Askey made, on Ascend Robotics’ behalf, the patent rights that were provided to Aryze were not

even licensed unconditionally. In addition, Aryze had no right to future IP that Ascend Robotics

developed.

       86.     These adverse, fundamental and drastic eleventh-hour changes were adverse to

Aryze and irreconcilable with the parties’ longstanding agreement. They were also irreconcilable

with Ascend Robotics’ frequently repeated representations and promises – made by Askey –

concerning the IP License Agreement on which Sweig and Carcharadon relied to their detriment.



                                                17
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 18 of 34 PageID #:18




They constituted an upheaval of Aryze’s business model that had been developed for nearly two

years.

         87.   In a conference call on the evening of September 17, 2019 involving Askey, other

Ascend Robotics representatives and Sweig, Askey falsely claimed that there was “alignment”

between the September 15, 2019 IP License Agreement draft and the business plan that

Sweig/Carcharadon prepared. Ascend Robotics – through Askey – had approved of Carcharadon’s

business plan nearly two years earlier.

         88.   Askey also stated that it was Ascend Robotics’ desire to leverage the Aryze

operating platform to support other Ascend Robotics’ businesses and spin outs, particularly with

respect to the Ascend Robotics’ operations center used for Ascend Robotics’ technologies.

         89.   Askey’s statements in the conference call were completely inconsistent with his

representations and promises – on Ascend Robotics’ behalf – expressed orally and in writing for

nearly two years, on which Sweig and Carcharadon reasonably relied to their detriment.

         90.   For the first time, it was painfully clear to Sweig that Ascend Robotics intended to

seize for its own benefit the immense opportunity that he and Carcharadon had worked tirelessly

on Aryze’s behalf for nearly two years to develop. Sweig learned later that Askey was about to

form a new company, Ascend Build, to become the unlawful recipient of the Aryze opportunity.

         91.   In a telephone conference on September 17, 2019, Askey terminated Sweig and

Carcharadon in bad faith. Ascend Robotics – through Askey – approved Sweig’s termination.

         92.   During this termination telephone conference, Askey, acting individually and on

Ascend Robotics’ behalf, admitted for the first time that he had been giving direction for some

time to Ascend Robotics’ attorneys concerning the IP License Agreement and other Aryze

documents.



                                                18
      Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 19 of 34 PageID #:19




        93.    Subsequently, in an email dated September 19, 2019 from Askey to Sweig, Askey,

purporting to act as Aryze’s self-appointed Manager, attached a letter further confirming that he

terminated “(a) the June 1, 2018 independent contractor and consulting agreement with Aryze (as

amended and modified by the December 14, 2018 and March 18, 2019 addenda) and (b) the

December 14, 2017 independent contractor and consulting agreement with Phoenix Construction

(the predecessor to Aryze) (as amended and modified by the December 14, 2018

addendum).” Exhibit 17: September 14, 2019 Termination Letter.

        94.    Askey, acting individually and on Ascend Robotics and Aryze’s behalf, cited two

fabricated reasons for the termination:

                a. In the foregoing September 17, 2019 conference call, Sweig indicated
                   that if Saint-Gobain asked whether he supported the 9/15 draft license
                   agreement between Ascend [Robotics] and Aryze, Sweig would state
                   he did not. “This reinforced to Ricky, Amy and me that your overall
                   vision for the future of Aryze is not aligned [sic] the collective vision
                   of the founders.”

                b. “While you have provided important services over the years as an
                   independent contractor and consultant, in my opinion you simply have
                   not demonstrated the temperament that I want and that I feel Aryze
                   needs in a CEO or in an executive-level role in the Company.”

Id.

        95.    Ascend Robotics approved Askey’s termination letter. The letter also rewrote

history as it relates to Sweig, or Carcharadon’s, equity in Aryze. Contrary to the recent written

email communication from Askey, individually and on Ascend Robotics’ behalf, in which Askey

“confirmed” that Sweig or Carcharadon had a 17.5% equity interest in Aryze, Askey denied that

Sweig and/or Carcharadon had any equity interest in Aryze. The termination letter also ignored

the December 2018 Amendment to the December 2017 Agreement, which also confirmed Sweig

or Carcharadon’s equity interest in Aryze.



                                                19
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 20 of 34 PageID #:20




       96.     Aryze ceased operations shortly after Askey terminated Sweig, despite being on the

cusp of success, and despite Askey’s representations, individually and on Ascend Robotics’ behalf,

a few months earlier that collectively the value of his interest and that of Ascend Robotics in Aryze

would exceed $250 million.

       97.     In October of 2019, the very next month, Askey formed Ascend Build, an affiliated

entity of Ascend Robotics, to become the recipient of the benefits of the immense business

opportunity that Sweig had developed through Carcharadon on Aryze’s behalf.

       98.     Ascend Robotics has seized control of the major business opportunities that Sweig,

through Carcharadon, diligently and tirelessly developed for nearly two years for Aryze’s benefit.

       99.     Ascend Robotics’ misconduct complained of here includes its: (a) refusal to

implement the IP License Agreement through Askey, despite its longstanding representations and

promises to Sweig, Carcharadon and prospective investors and commercial partners; (b) approval

of the termination of Sweig/Carcharadon by Askey; and (c) gutting of Aryze and rendering it

without value by seizing the opportunity for the benefit of itself, Askey and Ascend Build.

       100.    Carcharadon and Sweig more than fully and properly performed all obligations

owed Defendants and have satisfied all conditions precedent to commencing this lawsuit.

       101.    Ascend Robotics’ unlawful and appalling actions have inflicted severe damage on

Sweig and Carcharadon in excess of $40 million.

       102.    Sweig and Carcharadon have asserted claims against Askey, individually, and

Aryze in arbitration proceedings pending through JAMS in Chicago, Illinois – in accordance with

arbitration provisions in the Agreements – for breach of contract, fraud and other business torts.

Many of the representations that Askey made to Sweig on behalf of Ascend Robotics he also made

in his individual capacity as well as on Aryze’s behalf. Ascend Robotics is not formally a party to



                                                 20
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 21 of 34 PageID #:21




the Agreements and is not a party in the JAMS arbitration proceeding. Initially, Sweig and

Carcharadon asserted claims against Ascend Robotics in the JAMS Arbitration on the basis that

Ascend Robotics was required to arbitrate those claims despite its status as a non-signatory to the

Agreement. Ascend Robotics filed a declaratory judgment action in Massachusetts state court

contending that it was not obligated to arbitrate. Sweig and Carcharadon removed that action to

the United States Discuss Court for the District of Massachusetts, where the matter was assigned

to the Honorable Allison D. Burroughs and given case No. 20-cv-10934 (“the Massachusetts

Federal Litigation”). Sweig and Carcharadon filed a Motion Compel Arbitration in the

Massachusetts Federal Litigation, which that court denied in an order dated February 5, 2021. Final

judgment was entered in Ascend Robotics’ favor in that case solely concerning the issue of the

arbitrability of Sweig and Carcharadon’s claims against Ascend Robotics. This Court is the proper

forum for Sweig and Carcharadon to seek redress against Ascend Robotics for the wrongdoing it

perpetrated against them.

                                            LIABILITY

                                             COUNT I

                                   FRAUD
               (CARCHARADON AND SWEIG AGAINST ASCEND ROBOTICS)

        103.    Carcharadon and Sweig reallege and incorporate by reference paragraphs 1 through

102 as though fully set forth herein.

        104.    In order to induce Sweig to enter into the Agreements through Carcharadon, after

those Agreements were executed, and to induce Sweig, through Carcharadon, to continue

performing those Agreements, Askey, individually, on Aryze and Ascend Robotics’ behalf, made,

inter alia, the following representations of material fact:




                                                  21
     Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 22 of 34 PageID #:22




                 a. Beginning in early 2018, Aryze was to be independent from Ascend
                    Robotics. To achieve Aryze’s independence, the Ascend IP would be
                    “spun out” to Aryze through the IP License Agreement;

                 b. Beginning in approximately May of 2018, Ascend repeatedly confirmed
                    in writing and orally the terms of the Robotics IP License Agreement –
                    that Aryze had negotiated an exclusive, perpetual, and royalty free IP
                    license from Ascend Robotics for all of the current and future Ascend
                    IP; and

                 c. Ascend Robotics would effectively implement the IP License
                    Agreement.

         105.    The foregoing representations made by Ascend Robotics, on Askey’s behalf, were

false when made.

         106.    At the time that Askey made those representations, individually and on Ascend

Robotics’ behalf, he knew they were false and/or they were made with reckless disregard for their

truth.

         107.    Askey, individually and on Ascend Robotics’ behalf, intended that these

representations would induce Sweig, through Carcharadon, to enter into the Agreements and

would induce Sweig, through Carcharadon, to continue to perform, instead of terminating the

Agreements and ceasing to provide services.

         108.    Carcharadon and Sweig reasonably relied on the foregoing representations of

material fact.

         109.    Ascend Robotics’ fraud is further confirmed by Askey’s repeated delays in

providing a finalized written IP License Agreement. These delays were designed to conceal

Ascend Robotics’ deception, and that of Askey individually, and to induce Sweig, through

Carcharadon, to continue their development of the Aryze business opportunity, which Ascend

Robotics intended to and did usurp for its own benefit, and of which it and Ascend Build seized

control.


                                                22
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 23 of 34 PageID #:23




        110.    The fraud that Ascend Robotics perpetrated on Carcharadon and Sweig has

damaged Carcharadon and Sweig in excess of $40 million.

        111.    Under Illinois law, these egregious circumstances entitle Carcharadon and Sweig

to an award of punitive damages.

        WHEREFORE, Plaintiffs, Carcharadon, LLC and David Sweig, respectfully request that this

Honorable Court enter judgment in their favor, and against Defendant, Ascend Robotics, LLC, in an

amount to be determined at trial, impose a constructive trust on Defendant, Ascend Robotics, LLC,

as it concerns the Aryze opportunity, and in Sweig and Carcharadon’s favor, along with other legal

and equitable relief allowed under Illinois law, including punitive damages, as well as costs, interest

and attorneys’ fees.

                                             COUNT II

                             PROMISSORY FRAUD
               (CARCHARADON AND SWEIG AGAINST ASCEND ROBOTICS)

        112.    Carcharadon and Sweig reallege and incorporate by reference paragraphs 1 through

102 as though fully set forth herein.

        113.    In order to induce Sweig, through Carcharadon, to enter into the Agreements and,

after those Agreements were executed, to induce Sweig, through Carcharadon, to continue

performing those Agreements instead of terminating them, Ascend Robotics, made, inter alia, the

following representations of material fact and promises:

                a. Beginning in early 2018, Aryze was to be independent from Ascend
                   Robotics. To achieve Aryze’s independence, the Ascend IP would be
                   “spun out” to Aryze through the IP License Agreement;

                b. Beginning in approximately May of 2018, Ascend repeatedly confirmed
                   in writing and orally the terms of the Robotics IP License Agreement –
                   that Aryze had negotiated an exclusive, perpetual, and royalty free IP
                   license from Ascend Robotics for all of the current and future Ascend
                   IP; and


                                                  23
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 24 of 34 PageID #:24




               c. Ascend Robotics would effectively implement the IP License
                  Agreement.

       114.    To the extent that Askey’s representations, on Ascend Robotics’ behalf, are

considered promises, he made them with no intention of honoring them.

       115.    Ascend Robotics’ promissory fraud – through Askey – is further confirmed by

Askey’s repeated delays in providing a finalized written IP License Agreement. These delays were

designed to conceal Ascend Robotics’ deception, and that of Askey individually, and to induce

Sweig, through Carcharadon, to continue his development of the Aryze business opportunity,

which Ascend Robotics intended to and did usurp for its own benefit, and of which it and Ascend

Build seized control.

       116.    Under Illinois law, the foregoing actions of Ascend Robotics – through Askey –

constitute a scheme to defraud, and therefore are actionable under the law of promissory fraud.

       117.    Carcharadon and Sweig reasonably relied on Ascend Robotics’ foregoing promises

and representations.

       118.     The promissory fraud that Ascend Robotics perpetrated on Carcharadon and Sweig

has damaged Carcharadon and Sweig in excess of $40 million.

       119.    Under Illinois law, these egregious circumstances entitle Carcharadon and Sweig

to punitive damages.

       WHEREFORE, Plaintiffs, Carcharadon, LLC and David Sweig, respectfully request that this

Honorable Court enter judgment in their favor, and against Defendant, Ascend Robotics, LLC, in an

amount to be determined at trial, impose a constructive trust on Defendant, Ascend Robotics, LLC,

as it concerns the Aryze opportunity, and in Sweig and Carcharadon’s favor, along with other legal

and equitable relief allowed under Illinois law, including punitive damages, as well as costs, interest

and attorneys’ fees.


                                                  24
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 25 of 34 PageID #:25




                                           COUNT III

                        NEGLIGENT MISREPRESENTATION
               (CARCHARADON AND SWEIG AGAINST ASCEND ROBOTICS)

        120.    Carcharadon and Sweig reallege and incorporate by reference paragraphs 1 through

102 as though fully set forth herein.

        121.    In order to induce Sweig, through Carcharadon, to enter into the Agreements on

Sweig’s behalf and, after those Agreements were executed, induce Sweig, through Carcharadon,

to continue performing those Agreements through Carcharadon instead of terminating them,

Askey, on Ascend Robotics’ behalf, made, inter alia, the following representations of material fact

and promises:

                a. Beginning in early 2018, Aryze was to be independent from Ascend
                   Robotics. To achieve Aryze’s independence, the Ascend IP would be
                   “spun out” to Aryze through the IP License Agreement;

                b. Beginning in approximately May of 2018, Ascend repeatedly confirmed
                   in writing and orally the terms of the Robotics IP License Agreement –
                   that Aryze had negotiated an exclusive, perpetual, and royalty free IP
                   license from Ascend Robotics for all of the current and future Ascend
                   IP; and

                c. Ascend Robotics would effectively implement the IP License
                   Agreement.

        122.    The foregoing representations were false when made.

        123.    Ascend Robotics and Askey collectively held majority voting interests in, and

therefore had control of, Aryze. Ascend Robotics had a duty to convey accurate information to

Sweig and Carcharadon.

        124.    At a minimum, Ascend Robotics – through Askey – was negligent or careless in

ascertaining the truth of the foregoing representations.

        125.    Ascend Robotics’ negligent misrepresentations are further confirmed by Askey’s

repeated delays in providing a finalized written IP License Agreement. These delays were designed

                                                 25
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 26 of 34 PageID #:26




to conceal Ascend Robotics’ deception, and that of Askey individually, and to induce Sweig,

through Carcharadon, to continue his development of the Aryze business opportunity, which

Ascend Robotics intended to and did usurp for its own benefit, and of which it and Ascend Build

seized control.

        126.      Ascend Robotics intended that Sweig and Carcharadon rely on the foregoing

representations and Sweig and Carcharadon reasonably relied on the foregoing representations.

        127.      Ascend Robotics’ negligent misrepresentations have severely damaged Sweig and

Carcharadon in excess of $40 million.

        WHEREFORE, Plaintiffs, Carcharadon, LLC and David Sweig, respectfully request that this

Honorable Court enter judgment in their favor, and against Defendant, Ascend Robotics, LLC, in an

amount to be determined at trial, impose a constructive trust on Defendant, Ascend Robotics, LLC,

as it concerns the Aryze opportunity, and in Sweig and Carcharadon’s favor, along with other legal

and equitable relief allowed under Illinois law, including punitive damages, as well as costs, interest

and attorneys’ fees.

                                            COUNT IV

                            EQUITABLE ESTOPPEL
               (CARCHARADON AND SWEIG AGAINST ASCEND ROBOTICS)

        128.      Carcharadon and Sweig reallege and incorporate by reference paragraphs 1 through

102 as though fully set forth herein.

        129.      For nearly two years, orally and in writing, Askey, on Ascend Robotics’ behalf,

individually and on Aryze’s behalf, made representations and promises to Sweig that he, or

Carcharadon, had at least a 5% equity ownership interest in Aryze. Askey signed and delivered to

Sweig and Carcharadon agreements, and other documents, providing that Carcharadon, or Sweig,

had a vested ownership interest in Aryze increasing from 5% to 17.5% by August of 2019.

                                                  26
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 27 of 34 PageID #:27




       130.    In addition, Ascend Robotics – through Askey – approved numerous iterations of

CIMs and related investor materials that Sweig, through Carcharadon, prepared that expressly

provided that Aryze had negotiated with Ascend Robotics a perpetual, exclusive, royalty-free IP

license to use the Ascend IP.

       131.    Carcharadon and Sweig, in good faith, relied on Ascend Robotics’ foregoing

representations and promises – through Askey – and continued working on Aryze’s behalf, instead

of terminating the Agreements.

       132.    In late August and September of 2019, Askey, on Ascend Robotics’ behalf, adopted

positions that were completely contrary to the positions it adopted and representations and

promises it had made consistently since early 2018, especially concerning the IP License

Agreement. These abruptly changed positions include, without limitation, its prevention of

Aryze’s independence from Ascend Robotics, by reversing the most material terms of the IP

License Agreement. These abrupt changes rendered Aryze unfinanceable.

       133.    Under well-established, controlling principles of Illinois law, good conscience,

good faith and honest dealing require that Ascend Robotics be equitably estopped from having

taken positions contrary to their representations and promises set forth above on which Sweig and

Carcharadon reasonably relied to their detriment.

       134.    Ascend Robotics’ liability under equitable estoppel has severely damaged Sweig

and Carcharadon in excess of $40 million.

       WHEREFORE, Plaintiffs, Carcharadon, LLC and David Sweig, respectfully request that this

Honorable Court enter judgment in their favor, and against Defendant, Ascend Robotics, LLC, in an

amount to be determined at trial, impose a constructive trust on Defendant, Ascend Robotics, LLC,




                                               27
     Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 28 of 34 PageID #:28




as it concerns the Aryze opportunity, and in Sweig and Carcharadon’s favor, along with other legal

and equitable relief allowed under Illinois law, as well as costs, interest and attorneys’ fees.

                                              COUNT V

                         BREACH OF FIDUCIARY DUTY
               (CARCHARADON AND SWEIG AGAINST ASCEND ROBOTICS)

        135.    Carcharadon and Sweig reallege and incorporate by reference paragraphs 1 through

102 as though fully set forth herein.

        136.    Pursuant to Delaware law – under which Aryze was formed – Ascend Robotics

owed fiduciary duties to Sweig or, as applicable, Carcharadon. Those fiduciary duties included a

duty of loyalty and care and to act fairly regarding matters concerning Aryze and Sweig or, as

applicable, Carcharadon, as a minority member of Aryze.

        137.    Ascend Robotics, using its voting control over Aryze, breached its fiduciary duties

owed to Sweig or, as applicable, Carcharadon, by, among other things: (a) drastically changing

Aryze’s business model that had been developed for the prior two years by suddenly insisting on

material changes adverse to the long agreed terms of the IP License Agreement and which were

contrary to representations and promises Askey, on Ascend Robotics’ behalf, made to Sweig and

Carcharadon, seizing control of Aryze’s business opportunity for the benefit of itself and Ascend

Build and, in doing so, sabotaging Aryze by making it wholly dependent on Ascend Robotics, thus

rendering Aryze unfinanceable; (b) gutting of Aryze and rendering it without value by seizing the

opportunity for the benefit of itself, Askey and Ascend Build; and (c) causing Aryze to terminate

Sweig and Carcharadon in bad faith in September of 2019 and seeking to deprive Sweig or

Carcharadon of his or its equity position in Aryze.

        138.    Ascend Robotics’ breaches of its fiduciary duties – through Askey – have severely

damaged Sweig or Carcharadon in excess of $40 million.


                                                   28
     Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 29 of 34 PageID #:29




        WHEREFORE, Plaintiffs, Carcharadon, LLC and David Sweig, respectfully request that this

Honorable Court enter judgment in their favor, and against Defendant, Ascend Robotics, LLC, in an

amount to be determined at trial, impose a constructive trust on Defendant, Ascend Robotics, LLC,

as it concerns the Aryze opportunity, and in Sweig and Carcharadon’s favor, along with other legal

and equitable relief allowed under Illinois law, as well as costs, interest and attorneys’ fees.

                                              COUNT VI

                    TORTIOUS INTERFERENCE WITH CONTRACTS
               (CARCHARADON AND SWEIG AGAINST ASCEND ROBOTICS)

        139.    Carcharadon and Sweig reallege and incorporate by reference paragraphs 1 through

102 as though fully set forth herein.

        140.    The Agreements are valid and enforceable contracts under Illinois law among

Carcharadon and Askey, Cohanim and Aryze. Sweig is a third-party beneficiary of those

Agreements.

        141.    Ascend Robotics, controlled by its managing member, Askey, was well-aware of

those Agreements and their material terms. Ascend Robotics was not a party to those Agreements.

        142.    Ascend Robotics, controlled by Askey, intentionally and without justification,

colluded with Askey, individually and on Aryze’s behalf, to cause him to breach those

Agreements, as alleged supra.

        143.    Ascend Robotics, through and in collusion with Askey, seized control of Aryze’s

business opportunity for its own benefit and sabotaged it to the detriment of Sweig and

Carcharadon.

        144.    Ascend Robotics’ tortious interference with the Agreements – through Askey – has

severely damaged Sweig and Carcharadon in excess of $40 million.




                                                   29
     Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 30 of 34 PageID #:30




        145.    Under these egregious circumstances, Carcharadon and Sweig also are entitled to

punitive damages.

        WHEREFORE, Plaintiffs, Carcharadon, LLC and David Sweig, respectfully request that this

Honorable Court enter judgment in their favor, and against Defendant, Ascend Robotics, LLC, in an

amount to be determined at trial, impose a constructive trust on Defendant, Ascend Robotics, LLC,

as it concerns the Aryze opportunity, and in Sweig and Carcharadon’s favor, along with other legal

and equitable relief allowed under Illinois law, including punitive damages, as well as costs, interest

and attorneys’ fees.

                                            COUNT VII

               TORTIOUS INTERFERENCE WITH BUSINESS EXPECTANCY
                   (CARCHARADON AGAINST ASCEND ROBOTICS)

        146.    Carcharadon realleges and incorporates by reference paragraphs 1 through 102 as

though fully set forth herein.

        147.    The Agreements are valid and enforceable contracts under Illinois law between

Carcharadon and Askey, Cohanim and Aryze.

        148.    Carcharadon, on Aryze’s behalf, had a reasonable expectancy that Aryze would be

a highly successful business and that it would receive substantial economic rewards for its work

on behalf of and through Aryze, including the value of its equity interest that had been increased

to 17.5%.

        149.    Ascend Robotics, through and in collusion with Askey, knew of those reasonable

business expectancies.

        150.    Ascend Robotics, through and in collusion with Askey, intentionally and

unjustifiably interfered with those business expectancies, seized those expectancies for their own




                                                  30
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 31 of 34 PageID #:31




benefit and sabotaged Aryze, thereby preventing Carcharadon from reaping the economics benefits

from the success of Aryze.

         151.    Ascend Robotics’ tortious interference with the foregoing business expectancies

has damaged Carcharadon in excess of $40 million.

         152.    Under these egregious circumstances, Carcharadon is entitled to punitive damages.

         WHEREFORE, Plaintiff, Carcharadon, LLC, respectfully requests that this Honorable Court

enter judgment in its favor, and against Defendant, Ascend Robotics, LLC, in an amount to be

determined at trial, impose a constructive trust on Defendant, Ascend Robotics, LLC, as it concerns

the Aryze opportunity, and in Carcharadon’s favor, along with other legal and equitable relief allowed

under Illinois law, including punitive damages, as well as costs, interest and attorneys’ fees.

                                            COUNT VIII

                             PROMISSORY ESTOPPEL
                (CARCHARADON AND SWEIG AGAINST ASCEND ROBOTICS)

         153.    Carcharadon and Sweig reallege and incorporate by reference paragraphs 1 through

102 as though fully set forth herein.

         154.    Ascend Robotics – through Askey – repeatedly promised and represented to

Carcharadon and Sweig that Ascend Robotics had negotiated the IP License Agreement with

Aryze.

         155.    Ascend Robotics – through Askey – presented Sweig and/or Carcharadon with

several draft IP License Agreements consistent with the material terms of that Agreement that the

parties had long ago reached. With Ascend Robotics’ repeatedly approval – through Askey –

Sweig, through Carcharadon, prepared and presented CIMs and other investor materials to

potential investors. Those CIMs and other investor materials repeatedly represented that Aryze

“has” negotiated the IP License Agreement and that Aryze would have a perpetual, exclusive,

                                                  31
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 32 of 34 PageID #:32




royalty-free license for all current and future Ascend IP in the “field of use” – i.e., commercial

construction painting industry and related fields.

        156.    Askey, on Ascend Robotics’ behalf, should have reasonably expected that

Carcharadon and Sweig would rely on the foregoing promises and representations and that they

would induce action or forbearance on Carcharadon and Sweig’s part – and did induce action or

forbearance.

        157.    Injustice can only be avoided by enforcing Ascend Robotics’ promises.

        158.    Carcharadon and Sweig have incurred damages as a result of their reliance on

Ascend Robotics’ foregoing promises.

        159.    Carcharadon and Sweig fully and properly performed all obligations owed Ascend

Robotics.

        WHEREFORE, Plaintiffs, Carcharadon, LLC and David Sweig, respectfully request that this

Honorable Court enter judgment in their favor, and against Defendant, Ascend Robotics, LLC, in an

amount to be determined at trial, impose a constructive trust on Defendant, Ascend Robotics, LLC,

as it concerns the Aryze opportunity, and in Sweig and Carcharadon’s favor, along with other legal

and equitable relief allowed under Illinois law, including punitive damages, as well as costs, interest

and attorneys’ fees.

                                            COUNT IX

                              QUANTUM MERUIT
               (CARCHARADON AND SWEIG AGAINST ASCEND ROBOTICS)

        160.    Carcharadon and Sweig reallege and incorporate by reference paragraphs 1 through

102 as though fully set forth herein.

        161.    Ascend Robotics received the benefits of Carcharadon or Sweig’s tireless efforts

on Aryze’s behalf for nearly two years that brought Aryze to the cusp of great success.

                                                  32
    Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 33 of 34 PageID #:33




       162.    It would be unjust and inequitable for Ascend Robotics to retain those benefits

without compensating Carcharadon or Sweig for their reasonable value.

       163.    Carcharadon and/or Sweig fully and properly performed all obligations owed

Ascend Robotics.

       WHEREFORE, Plaintiffs, Carcharadon, LLC and David Sweig, respectfully request that this

Honorable Court enter judgment in their favor, and against Defendant, Ascend Robotics, LLC, in an

amount to be determined at trial, impose a constructive trust on Defendant, Ascend Robotics, LLC,

as it concerns the Aryze opportunity, and in Sweig and Carcharadon’s favor, along with other legal

and equitable relief allowed under Illinois law, including punitive damages, as well as costs, interest

and attorneys’ fees.

May 28, 2021                                       Respectfully submitted,

                                                   CARCHARADON, LLC and
                                                   DAVID SWEIG

                                                   By:    /s/ Philip J. Kessler
                                                          One of Their Attorneys

Philip J. Kessler (Mi. Bar. No. 15921)
Thomas D. Noonan (Mi. Bar. No. 60450)
Hoffman & Kessler, LLP
1270 Avenue of the Americas, Suite 301
New York, New York 10020
212-651-3900
Lead Counsel – Pro Hac Vice Pending

John M. Sheldon (ARDC #6256666)
Elliot S. Wiczer (ARDC #6208432)
Wiczer Sheldon & Jacobs LLC
500 Skokie Blvd., Suite 325
Northbrook, IL 60062
847-849-4850
Local Counsel




                                                  33
Case: 1:21-cv-02890 Document #: 1 Filed: 05/28/21 Page 34 of 34 PageID #:34




                                 JURY DEMAND

  Carcharadon and Sweig demand a trial by jury concerning all facts and issues so triable.




                                         34
